DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first office action for application number 16/517,707, Brake Actuator for Medical Device Support System, filed on July 22, 2018.
Examiner's Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In claim 8, line 2, the recitation of "the one of the tabs" (first occurrence) has been changed to --one of a plurality of tabs-- and "the one of the tabs" (second occurrence) has been changed to --one of the plurality of tabs--.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the limitations of a medical device support system having a central shaft, an extension arm having a support for a medical device and a hub, a brake clamp assembly, a brake actuator including a cap and a plunger coupled to the cap for reciprocable axial movement, and wherein the cap is adjustably mounted to the hub and coupled to the plunger to selectively urge first and second clamp portions either toward or away from .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The above examiner's amendment was made to overcome issues involving indefiniteness.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent No. 3,866,722 to Kjos is directed to a mechanical drag brake for use with a capstan shaft of a transport system, having clamp portions and a spring for biasing force against movement. U.S. Patent No. Re 32,214 to Schramm is directed a pistol-type syringe for injecting, having a brake actuator .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANITA M KING whose telephone number is (571)272-6817.  The examiner can normally be reached on M-F 7:30am-3:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell Mckinnon can be reached on 571-272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

						/ANITA M KING/                                                                            Primary Examiner, Art Unit 3632                                                                                                                             March 15, 2021